Dear Mr. Picard:
This is in response to your request for an opinion of this office dated April 24, 1997, on behalf of the Louisiana Auctioneers Licensing Board. Your question is whether the Louisiana "Blue Law", R.S. 51:193, prohibits an auctioneer from conducting a bankruptcy sale of automobiles on a Sunday.
R.S. 51:193 provides as follows:
§ 193. Motor vehicle dealer exemption
     No motor vehicle dealer licensed pursuant to Title 32 of the Louisiana Revised Statutes of 1950 who is engaged in the sale of new or used cars or trucks may be open on Sunday.  (Emphasis supplied).
The licensing of dealers for the sale of used and of new cars is provided for by R.S. 32:771 et seq. and by R.S. 32:1251 et seq.
R.S. 32:771 (14)(b)(i) exempts certain persons from the licensing requirements for the sale of used cars:
     (b) "Used motor vehicle dealer" shall not include any of the following:
     (i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.
*  *  *  *  *
(compare R.S. 32:1252 (23)(b)(i) and (ii)).
Similarly, R.S. 32:1252 (14)(b)(i) exempts certain persons from new car dealership licensing requirements:
     (b) The term "motor vehicle dealer" does not include:
     (i) Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under judgment or order of any court;
Because an auctioneer is acting as an agent for a trustee in bankruptcy pursuant to an order or judgment of a federal bankruptcy court, the auctioneer is exempt from licensing requirements as a used or new automobile dealer pursuant to Title 32. Accordingly, the auctioneer is not subject to the prohibition contained in R.S. 51:193 and may engage in the auction of new and used motor vehicles on Sunday.
Very truly yours,
                        RICHARD P. IEYOUB ATTORNEY GENERAL
                        BY: ___________________________ KENNETH C. DEJEAN GENERAL COUNSEL
KCD:ams
cc: Used Motor Vehicle and Parts Commission Louisiana Motor Vehicle Commission